Citation Nr: 0907270	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  98-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to April 1978.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The RO denied service connection for a back disorder 
(denominated by the RO at the time as injury to the back) in 
an August 1978 rating decision.  The Veteran did not appeal 
that decision.

In the February 2000 rating decision, the RO reopened and 
denied the Veteran's claim of service connection for a back 
disorder (denominated by the RO as residuals of injury to 
spine, including spinal cord and cervical spine).  The 
Veteran perfected an appeal of that denial.  In June 2000, 
the Veteran testified at a hearing held at the RO before a 
hearing officer, a transcript of which has been associated 
with the Veteran's claims file.

In October 2001, the Board remanded this issue for further 
evidentiary development.  In March 2003, the Board reopened 
and denied the claim.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a January 24, 2006 Order, a judge of the Court vacated the 
Board's decision and remanded this case to the Board.

In July 2007, the Board remanded the claim for further 
development.  In September 2008, the VA Appeals Management 
Center (AMC) continued the previous denial.  The case has 
been returned to the Board.


Issue clarification

The medical evidence shows that the Veteran has separate 
cervical and lumbar spine disabilities and that these 
disabilities have separate etiologies.  Therefore, the issues 
are as listed on the title page.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
cervical spine disability is related to the in-service motor 
vehicle accident. 

2.  The competent medical evidence shows that the Veteran's 
lumbar spine disability is not related to the in-service 
motor vehicle accident or to any other incident of the 
Veteran's military service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for cervical spine 
and lumbar spine disabilities.  

As noted in the Introduction, this case was remanded by the 
Court in January 2006 memorandum decision.  The Court's 
decision will be addressed below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence

The January 2006 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 
38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis has been undertaken with Fletcher in 
mind.

Stegall concerns

In October 2001, the Board remanded the claim to provide 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) and to schedule the Veteran for an examination to 
determine the etiology of his back disability.

In November 2001, the RO provided the Veteran VCAA notice.  
In July 2002, the Veteran underwent a VA examination, and the 
examiner rendered an opinion on the etiology of the lumbar 
spine disability.  In its January 2006 memorandum decision, 
the Court did not find any Stegall violations.

In its memorandum decision, the Court noted that the RO 
hearing officer's failure to inform the veteran that he 
should seek a nexus opinion in support of his claim from Dr. 
K.S., a VA doctor who treated the veteran at the Dayton VA 
Medical Center and who allegedly informed the veteran that 
his current back disability was related to an in-service 
motor vehicle accident, and held that this failure to inform 
was a remandable error.  The Court held that once VA was on 
notice of the alleged medical nexus opinion of Dr. K.S., VA 
was obliged to "fully investigate" the matter before the 
adjudicating the claim.  The Court was unclear as to what was 
meant by "fully investigate".

In July 2007, the Board remanded the claim to afford the 
Veteran the opportunity to obtain an opinion from Dr. K.S., 
and for the Veterans Benefits Administration (VBA) to attempt 
to contact Dr. K.S.

In August 2007, the VA AMC wrote to the Veteran and informed 
him that he could submit an opinion from Dr. K.S.  An August 
2007 VA memorandum reflects that the VBA contacted the Dayton 
VA medical center and determined that Dr. K.S. does not 
currently work there.  In a November 2007 statement, the 
Veteran reported that Dr. K.S. is deceased.  Thus, an opinion 
from Dr. K.S. cannot be obtained.  The Board observes that 
"VA has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  

The Board finds that the agency of original jurisdiction has 
complied with the directives of its July 2007 remand (and by 
extension the Court's January 2006 Order), to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

Duty to notify

The RO and the AMC fully informed the Veteran of the VCAA in 
letters dated in January 2001, November 2001, and August 
2007.  The August 2007 VCAA letter provided notice pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006), and also 
included "give us everything you've got" language required by 
38 C.F.R. § 3.159(b)(1).

The Board's March 2003 decision contained an extensive 
discussion concerning VCAA compliance [see the March 10, 2003 
Board decision, pages 5-8].  In the February 2004 appellant's 
brief and August 2004 reply brief for the appellant, the 
Veteran's then counsel raised arguments as to the adequacy of 
VCAA notice and duty to assist.  See the February 2004 brief 
of the appellant, pages 23-30 and the August 2004 reply brief 
for the appellant, pages 6-15.  This case was remanded by the 
Court in January 2006 with no substantive comments as to the 
VCAA except for the duty to notify and assist as to the 
purported medical opinion of Dr. K.S. 

Rather, the Court stated the following:

Given that this matter is being remanded for 
further adjudication, the Court will not address 
the remaining arguments and issues raised by the 
appellant.  See Best v. Principi, 15 Vet. App. 18, 
20 (2001).  'A narrow decision preserves for the 
appellant an opportunity to argue those claimed 
errors before the Board at the readjudication, and, 
of course, before this Court in an appeal, should 
the Board rule against him.'  Id.  On remand, the 
appellant is free to submit additional evidence and 
argument and the Board must consider any such 
evidence or argument submitted.  

See January 2006 Order, page 2.

In short, the Court did not address the other notice 
arguments raised before it by Veteran's counsel and instead 
appeared to assign such responsibility to the Board.  
However, the Board in fact had already addressed the matter 
of the adequacy of VCAA notice in its March 2003 decision, 
which had been duly challenged by the veteran's very able 
counsel before the Court.  The Board cannot reconcile the 
Court's approach in this case with precedential decisions 
such as Harris v. Derwinski, 1 Vet. App.180, 183 (1991) 
[holding that the "Court will [not] review BVA decisions in a 
piecemeal fashion"]; and Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) [noting 
that "[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].  In any event, the Board is obligated 
to obey the Court's instructions.

The January 2006 Memorandum Decision, quoted above, indicated 
that the Veteran was to raise other notice arguments at the 
Board.  However, neither the Veteran nor his current 
representative has raised any other VCAA notice concerns 
before the Board.  It thus appears that the matter of any 
alleged inadequate VCAA notice except for the failure to 
inform the Veteran that could submit an opinion from Dr. K.S. 
has been laid to rest.

In this case, the AMC in the August 2007 letter informed the 
Veteran that he could submit an opinion from Dr. K.S.

Duty to assist

With respect to VA's duty to assist, the evidence of record 
includes service treatment records, Social Security 
Administration records, VA and private medical records, 
private doctor statements, a report of VA examination, and a 
VA medical nexus opinion.  As was noted in the Stegall 
discussion above, pursuant to the Court's Order and the 
Board's subsequent remand, the AMC attempted to obtain an 
opinion from Dr. K.S., but according to the Veteran, Dr. K.S. 
is dead.  The AMC did obtain all available records pertaining 
to Dr. K.S.'s treatment of the Veteran.

The January 2006 Memorandum Decision, quoted above, indicated 
that the veteran was to raise other duty-to-assist arguments 
at the Board.  However, neither the Veteran nor his current 
representative has raised any other VCAA duty-to-assist 
concerns before the Board.  It thus appears that the matter 
of any alleged inadequate VCAA duty to assist beyond the 
matter of Dr. K.S.'s purported medical opinion has been laid 
to rest.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative.  He testified at a hearing held at the RO 
before a Hearing Officer.

Initial matter - the nature of the claims

The Veteran specifically raised the matter of his entitlement 
to service connection for cervical spine and lumbar spine 
disabilities on a direct basis - specifically, as due to the 
in-service motor vehicle accident.  See a November 1999 
statement from the representative, and the June 2000 hearing 
transcript, page 1.  There is nothing else in the Veteran's 
or his representative's presentations, or elsewhere in the 
record, which leads the Board to believe that a claim of 
service connection as secondary to the service-connected 
groin pain is contemplated by the Veteran or his 
representative.  The Board notes that the Veteran's former 
counsel argued in briefs submitted to the Court that a claim 
of secondary service connection had been raised.  See brief 
of the appellant, pages 22-23,and reply brief for appellant, 
pages 4-5.  However, these briefs reflect that the Veteran's 
former counsel was merely claiming that the disabilities were 
"secondary" to an in-service injury and not secondary to 
another service-connected disability pursuant to 38 C.F.R. 
§ 3.310 (2008).

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.

Thus, the Board will consider the Veteran's claims on a 
direct service connection basis alone.



1.  Entitlement to service connection for a cervical spine 
disability.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
cervical spine disability.  The private treatment records and 
the VA examinations show diagnoses of cervical radicular pain 
syndrome, cervical radiculopathy, and cervical strain.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately discuss disease 
and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of a diagnosis of a cervical 
spine disability.  Accordingly, Hickson element (2) is not 
met with respect to disease.  

With respect to an in-service injury, the Veteran suffered a 
mild concussion from a motor vehicle accident on September 
24, 1977.  During the accident-related hospitalization, the 
Veteran complained of tenderness on the left side of the 
neck.  Cervical spine X-rays were normal.  In-service 
incurrence of injury, that is to say a neck injury, has been 
shown to be sufficient to satisfy Hickson element (2).

Turning to Hickson element (3), medical nexus, the question 
which must be answered by the Board is whether the veteran's 
in-service motor vehicle accident resulted in the development 
of his current cervical spine disability.  There is only one 
opinion on this matter.  That opinion was favorable to the 
veteran's claim.

In a February 2007 treatment record, a private physician, 
G.H., M.D., noted the Veteran's history of in-service injury 
in September 1977 and opined that "his cervical condition is 
as likely as not related to his military injury."  

The Board notes that the July 2002 VA examiner did not 
provide an opinion on the etiology of the cervical spine 
disability.  The Board also notes that a VA doctor in a 
report of a June 2008 medical opinion stated that "without 
any further documentation, I cannot provide an opinion [as to 
whether the Veteran's cervical spine disability is related to 
the in-service motor vehicle accident] without resorting to 
mere speculation."  See the June 2008 opinion report, page 
6.  In other words, the VA doctor did not render an opinion 
in his initial report.  In an addendum to the initial report, 
the VA doctor stated "[a]t this time, I can find no 
compelling evidence that this Veteran's motor vehicle crash 
in July of 1977 [sic] is the etiology of the back pain."  
See addendum to the June 2008 opinion report, page 2.  The VA 
doctor did not provide an opinion as to the etiology of the 
neck pain.  Therefore, that VA doctor did not provide an 
opinion on the etiology of the cervical spine disability.  
The Board also observes that the VA doctor overlooked the 
accident-related hospitalization records in the Veteran's 
claim file.

In light of the above, Hickson element (3) has been 
satisfied.

In summary, the Board is of the opinion that the veteran has 
met all three requirements needed establish service 
connection for a cervical spine disability.  Accordingly, the 
Board concludes that the relevant and probative evidence of 
record establishes that a cervical spine disability was 
incurred in service.  The benefit sought on appeal is 
accordingly allowed.

2.  Entitlement to service connection for a lumbar spine 
disability.

Relevant law and regulations

The law regarding service connection in general has been set 
out above and will not be repeated.

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
lumbar spine disability.  The Veteran was diagnosed with 
residuals of a ruptured disc at L4-5 in a March 1999 VA 
examination.  He was diagnosed with post laminectomy syndrome 
in May 2000.  In light of such evidence, Hickson element (1) 
is met as to the lumbar spine.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately discuss disease 
and injury.

Concerning in-service disease, a review of service medical 
records reveals no evidence of a diagnosis of a lumbar spine 
disability.  Accordingly, Hickson element (2) is not met with 
respect to disease.  

Still, with respect to an in-service injury, the accident-
related hospitalization records show complaint of low back 
pains with superficial lacerations of the lower and middle 
back.  On examination, there were numerous superficial 
lacerations of the back, not more than 1 to 2 millimeters 
deep.  A neurological examination was essentially negative.  
The diagnosis was superficial lacerations of the back. 

An October 1977 clinical report shows a bruise noted on the 
Veteran's back and complaint of some pain.  In December 1977, 
the veteran was examined pursuant to medical board 
proceedings.  The examination report went into great detail 
on the Veteran's groin injury; ultimately, the examiner's 
conclusion was that the Veteran was unfit for service as a 
result of this injury.  The examiner discussed the Veteran's 
back only to describe full mobility of the back and 
extremities.  No complaint of back pain was noted.  The 
December 1977 discharge examination showed normal spine 
findings.  In the report of medical history, the Veteran 
answered "no" in response to whether he had a history of 
recurrent back pain.

After having carefully considered the matter, the Board 
concludes that there appears to be sufficient evidence that 
the 1977 injury affected the Veteran's lumbar spine to 
satisfy Hickson element (2).  

With respect to Hickson element (3), medical nexus, there is 
conflicting evidence on whether the veteran's current lumbar 
spine disability is related to the in-service lumbar spine 
injury from a motor vehicle accident.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the United States Court of Appeals for the Federal 
Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); see also Guerrieri, supra.  Instead, 
in offering guidance on the assessment of the probative value 
of medical opinion evidence, the Court has instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim as to the critical matter of whether the 
evidence the claim (i.e., that there is no relationship 
between the in-service lumbar spine injury and the current 
lumbar spine disability] outweighs the evidence in favor.

In June 2000, Dr. K.W. submitted a letter in which she 
attested to treating the veteran for chronic back pain, and 
she stated that this pain began initially after a motor 
vehicle accident in September 1977 while the veteran was in 
the Army.  Dr. K.W. did not review the Veteran's claims file, 
to include the accident-related hospitalization records.

The July 2002 VA examiner was asked to review the Veteran's 
claims file, which he did; examine the Veteran; and comment 
on whether the Veteran's current back disability is likely 
related to his in-service automobile accident.  The examiner 
noted the Veteran's current contention that his low back had 
bothered him since the 1977 accident.  The Veteran informed 
the examiner that, despite telling a 1980 VA examiner that he 
was not having problems, in fact his back was bothering him 
at that time.  He denied any intercurrent work-related 
injury, even though the records indicate that he injured his 
back in July 1994.  

The examiner stated that it was difficult to ascertain the 
etiology of the Veteran's low back disability, as the 
Veteran's current account that there was no intercurrent 
work-related injury conflicts with what is shown in the 
record.  He noted that the original injury reports of 1977 do 
not demonstrate any clear abnormality at that time, and 
therefore, it seems more likely than not that the veteran's 
current level of disability is secondary to the injury in 
1994 and the surgeries in 1995 and 1996, rather than an 
injury prior to that.  He stated that this is based on the 
Veteran's level of functioning in the interim between 1977 
and 1994.  The examiner opined that although it is possible 
that the Veteran had an underlying injury to the low back 
which was subclinical and rarely bothersome, and was 
exacerbated by the work-related injury in 1994, this 
possibility is less than as likely as not.  In other words, 
the examiner noted the possibility of the Veteran's lumbar 
spine disability being related to the in-service injury, but 
clearly stated that the likelihood of that etiology was less 
likely than as not.  

The Board also notes that the VA doctor in the report of a 
June 2008 medical opinion stated that "without any further 
documentation, I cannot provide an opinion [as to whether the 
Veteran's lumbar spine disability is related to the in-
service motor vehicle accident] without resorting to mere 
speculation."  See the June 2008 opinion report, page 6.  In 
other words, the VA doctor did not render an opinion in his 
initial report.  In an addendum to the initial report, the VA 
doctor stated "[a]t this time, I can find no compelling 
evidence that this Veteran's motor vehicle crash in July of 
1977 [sic] is the etiology of the back pain."  See addendum 
to the June 2008 opinion report, page 2.  However, the Board 
observes that the VA doctor overlooked the accident-related 
hospitalization records in the Veteran's claim file.

The Board places the greatest weight of probative value on 
the opinion of the July 2002 VA examiner because the 
physician provided a thorough explanation for the opinion and 
relied on relevant facts regarding the Veteran's history that 
were found in the Veteran's claims file.  Although the July 
2002 VA examiner had access to the Veteran's claims file 
unlike Dr. K.W., the question is whether the July 2002 VA 
examiner was informed of relevant facts in rendering a 
medical opinion based on a review of the claims file that Dr. 
K.W. did not consider.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

In this case, Dr. K.W. stated that the Veteran "has had 
difficulty with back pain since [his in-service motor vehicle 
accident], with intermittent exacerbations of severe pain, 
and with increased susceptibility to reinjury."  Dr. K.W. 
did not appear to be aware of the Veteran's history of 
denying any history of a back problem prior to the July 1994 
injury (see August 1994 and October 1995 private treatment 
records ), and of noting "no significant back problems" 
prior to the July 1994 injury (see April 1996 private 
treatment record).  The July 2002 VA examiner was aware of 
this history by reporting that an orthopedic doctor noted 
that the Veteran did not have any back problems prior to the 
injury in July 1994 and noting the Veteran's level of 
functioning between 1977 and 1994.  The July 2002 VA examiner 
also reviewed the contents of the original injury reports, 
which were in the claims file.

As to the veteran's own assertion that his lumbar spine 
disability is due to the in-service lumbar spine injury from 
the motor vehicle accident, it is now well established that 
laypersons, such as the veteran, without medical training are 
not competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The opinion of the 
veteran is entitled to no weight of probative value.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Veteran also contends that Dr. K.S. related his lumbar 
spine disability to the in-service lumbar spine injury from 
the motor vehicle accident.  Such an assertion from the 
Veteran is not probative.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) [a claimant's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence]. 

In connection with this claim, the veteran has contended that 
his claimed lumbar spine disability began in service and 
continued thereafter.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  However, 
supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  As was described above, the 
preponderance of the medical evidence shows no continuity of 
symptomatology and instead shows that the Veteran's current 
back symptomatology began in 1994.  Continuity of 
symptomatology has not been demonstrated.

For the reasons states above, element (3), medical nexus, has 
not been satisfied, and the veteran's claim fails on that 
basis.

In summary, in the absence of the third required Hickson 
element, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a lumbar spine disability.  The benefit sought 
on appeal is accordingly denied.







ORDER

Service connection for a cervical spine disability is 
granted.

Service connection for a lumbar spine disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


